UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 /A (Amendment No. 1) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 NUVOLA, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 90-1031365 (I.R.S. Employer Identification Number) 8800 N. Gainey Center Dr., Suite 270 Scottsdale, Arizona 85258 (480) 275-7572 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Jeffrey I. Rassás, President Nuvola, Inc. 8800 N. Gainey Center Dr., Suite 270 Scottsdale, Arizona 8525 8 (480) 275-7572 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies of Communications to: Stoecklein Law Group, LLP 401 West A Street Suite 1150 San Diego, CA 92101 (619) 704-1310 Fax (619) 704-1325 Approximate date of commencement of proposed sale to the public:As soon as practicable after the registration statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company x Calculation of Registration Fee Title of Each Class of Securities to be Registered Amount to be Registered Proposed Offering Price Per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, $0.001 par value 776, 422 ( 1) (1) The shares included herein are being distributed to the stockholders of Bollente Companies, Inc. Bollente Companies, Inc. stockholders will not be charged or assessed for Nuvola, Inc. Common Stock, and Bollente Companies, Inc. stockholders will receive no consideration for the distribution of the foregoing shares in the spin-off. (2) There currently exists no market for Nuvola, Inc.’s Common Stock. Estimated solely for the purpose of calculating the amount of the registration fee pursuant to Rule 457(a) under the Securities Act of 1933, as amended. A Registration Statement relating to these securities has been filed with the Securities Exchange Commission.The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Prospectus (Subject to Completion) Dated , 20 PROSPECTUS Nuvola, Inc. Spin-Off of 776,422 Shares of Common Stock This prospectus is being furnished in connection with the spin-off by Bollente Companies, Inc. to holders of its common stock, shares of common stock of Nuvola, Inc. (the “Distribution”). Nuvola is not selling any shares of common stock in this distribution and therefore will not receive any proceeds from this distribution. All costs associated with this registration will be borne by Nuvola. Subject to the Notice of Effectiveness of this Registration Statement, the holders of Bollente Companies common stock will receive one (1) restricted share of Nuvola common stock for every twenty (20) shares of Bollente Companies common stock they hold on October 20, 2014. Stockholders will not receive cash in lieu of fractional shares, but fractional shares will be rounded up to the next whole share. Following the Distribution, Bollente Companies will not own any shares of Nuvola. On November 24, 2014, the Nuvola restricted common stock was distributed to the holders of Bollente Companies common stock as of October 20, 2014. Upon effectiveness of this Registration Statement the spin-off shares of Nuvola will be considered registered. No stockholder approval of the spin-off is required or sought. Nevada law does not require Bollente Companies stockholder approval of the spin-off. There is no current trading market for our common stock. Bollente Companies stockholders will qualify for non-recognition of gain after the spin-off. We urge you to read carefully the “Risk Factors” section beginning on page 5 where we describe specific risks associated with an investment in Nuvola, Inc. and these securities before you make your investment decision. We are an “emerging growth company” as defined in the Jumpstart Our Business Startups Act (“JOBS Act”), and will therefore be subject to reduced public company reporting requirements. Investing in our securities involves a high degree of risk. See Risk Factors, beginning on page 5. We are considered a “shell company” under applicable securities rules and subject to additional regulatory requirements as a result, including the inability of our shareholders to sell our shares in reliance on Rule 144 promulgated pursuant to the Securities Act of 1933, as well as additional restrictions. Accordingly, investors should consider our shares to be significantly risky and illiquid investments. See Risk Factors, beginning on page 5. Our auditors have substantial doubt about our ability to continue as a going concern. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved these securities, or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Prospectus (Subject to Completion) THE DATE OF THIS PROSPECTUS IS , 2015. TABLE OF CONTENTS PAGE Prospectus Summary 1 Summary of the Offering 3 The Spin-Off Summary Financial Information 4 Risk Factors 5 Special Note Regarding Forward-Looking Statements 14 Description of Securities 23 Interests of Named Experts and Counsel 25 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 25 Description of Business 26 Shell Company Status 30 Reports to Stockholders 31 Management’s Discussion and Analysis of Financial Condition and Results of Operations 31 Facilities 35 Certain Relationships and Related Transactions 35 Legal Proceedings 36 Directors, Executive Officers and Control Persons 36 Security Ownership of Certain Beneficial Owners and Management Market for Common Equity and Related Stockholder Matters 38 Dividends 38 Executive Compensation 39 Shares Eligible for Sale 40 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 41 Index to Financial Statements 42 PROSPECTUS SUMMARY This summary contains basic information about us and the registration. Except as otherwise required by the context, references in this prospectus to "we," "our," "us,” “Company,” “Nuvola,” refer to Nuvola, Inc. You should read the following summary together with the entire prospectus, including the more detailed information in our financial statements and related notes appearing elsewhere in this prospectus. You should carefully consider the matters discussed in “Risk Factors” beginning on page 5. Nuvola, Inc. is a development stage company incorporated in the state of Nevada on November 21, 2013. We are currently a wholly-owned subsidiary of Bollente Companies, Inc. (“Bollente”). We are attempting to build Nuvola into a premier provider of cloud-based technology, diagnostics, lead generation and fulfillment to installers and service providers of smart home products and appliances. Our cloud-based platform will give service providers access to diagnostic reports, system failure alerts and warranty information on all of their smart home products, all in one place. This seamless integration of product data will enable service providers to proactively contact their customers for service calls or warranty extensions, boosting customer retention and their bottom line. Additionally, service providers can use the diagnostic reports to recommend cost- and energy-saving products to their customers. This service is currently in place with Bollente’s trutankless™ line of electric tankless water heaters. Since our inception on November 21, 2013 through September 30, 2014, we generated $15,500 in revenues . As reported on our most recent audited period we had $3,000 in assets and a net loss of $10,500. As of our most recent unaudited financial statements for the nine month period ended September 30, 2014, we had $156 in assets and a net loss of $176,480. As of September 30, 2014 , our current cash on hand was $156 . During our initial months of formation we concentrated our energies on analyzing the viability of our business plan, and establishing our business model.We also worked with a graphic designer to design a logo.Additionally, we are in the process of developing our website, which upon completion will detail our cloud integration services and provide contact information (our preliminary webpage has been posted).Our operations have been limited to start up and developmental activities. In June of 2014, we issued $200,000 aggregate principal amount of 8% convertible notes to accredited investors only. The convertible notes bear interest of 8% per annum with principal and interest due and payable on June 1, 2015 (“Maturity Date”). The convertible notes are convertible at the option of the holder into common stock at a conversion price of $0.50 per share at any time prior to the Maturity Date.Cash and cash equivalents currently on hand are not sufficient to continue operations for the next twelve months. Our monthly expenses range between $10,000 and $25,000. We expect that continued focus on acquiring new customers will enable us to increase profitable revenues from operating activities. Our only source of monthly revenue is pursuant to our Software and Services License Agreement with Bollente. If we do not generate sufficient cash from operations, we have the ability to reduce certain expenses depending on the level of business operation. We will need to raise $125,000 in additional funds to expand our operations for a twelve month period. We plan on raising the necessary funds in the future from family, friends, and business associates of our President, pursuant to exemptions provided by Section 4(2) and Rule 506 of the Securities Act of 1933. 1 We are a development stage company with limited operations. We have operated at a loss since our inception, and we cannot assure you that we will operate at a profit in the future. Because we have operated at loss, we have relied upon a private placement of common stock to fund our operations since our inception, and must continue to rely on debt or equity investments until we operate profitably, if ever. Our auditor's report dated April 30, 2014, on our financial statements from Inception (November 21, 2013) to December 31, 2013 included a going concern qualification which stated that there was substantial doubt as to our ability to continue as a going concern. We continue to be undercapitalized because of our continued losses from operations. No member of our management or any of our affiliates have been previously involved in the management or ownership of a development stage company that has not implemented its business plan, engaged in a change of control or similar transaction or has generated no orminimal resources to date. As of the date of this prospectus we have one officer and two directors.Mr. Jeffrey Rassás, our sole officer and a director of the Company, has experience serving as an officer and director of a public company. Mr. Rassás does not have experience running a company whose focus is cloud integration services. Mr. Rassás is involved with other businesses, and will only be devoting a portion of his time to Nuvola, Inc. Mr. Rassás will be devoting approximately 15 to 20 hours per month in regards to Company business.At this time, and for the next 12 months, the Company does not anticipate hiring additional employees. Our principal executive office address and phone number is: NUVOLA, INC. 8800 N. Gainey Center Dr., Suite 270 Scottsdale, Arizona 85258 (480) 275-7572 2 Summary of the Offering The Spin-Off Distributing Company Bollente Companies, Inc., a Nevada corporation, is engaged in the business of manufacturing and selling a high quality, whole-house, electric tankless water heater. Distributed Company Nuvola, Inc. is a development stage company. We are attempting to build Nuvola into a premier provider of cloud-based technology, diagnostics, lead generation and fulfillment to installers and service providers of smart home products and appliances. Number of Shares Distributed Each holder of twenty (20) shares of Bollente Companies, Inc. will receive one (1) share of our common stock. The shares of our common stock spun-off will constitute 100% of the outstanding shares of our common stock immediately after the distribution. Immediately following the Distribution, Bollente Companies, Inc. will not own any shares of our common stock, and we will be an independent public company, under common control immediately following the distribution of shares in the spin-off transaction. Fractional Shares Fractional shares will not be distributed. Each fractional share will be rounded up to the next whole share. Record Date The record date is October 20, 2014. Distribution Date The distribution date is November 24, 2014. Distribution Agent, Transfer Agent and Registrar for the Shares Pacific Stock Transfer Company is our distribution agent, transfer agent and registrar for our shares. Federal Incom Tax Consequence of the Distribution Bollente and Nuvola intend for the distribution to be tax free to the stockholders and to Bollente and Nuvola. 3 There is no Public Trading Market for the Common Stock There is no public market for our common stock. Accordingly, after the distribution, our shares of common stock will not be publicly traded and there is no assurance a public market will develp in the future. Relationship Between Bollente and Us After the Distribution Following the distribution, we will be independent company and Bollente will have no stock ownership or interest in us. Post-Distribution Dividend Policy We do not anticipate paying any dividends on our common stock in the foreseeable future. The payment and amount of dividends by us after the distribution, however, will be subject to the discretion of our board of directors. Risk Factors Stockholders should carefully consider the matters discussed under “Risk Factors.” THE SPIN-OFF General The board of directors of Bollente Companies, Inc. approved the spin-off of shares of our common stock to the holders of Bollente common stock. In the spin-off, each holder of Bollente common stock received as a dividend twenty (20) shares of our common stock for every one (1) share of Bollente held on October 20, 2014, the record date.As a result of the spin-off distribution on November 24, 2014, each shareholder of Bollente common stock as of 5:00 p.m. Pacific Standard Time on the Record Date: · received one share of our restricted common stock for every twenty shares of Bollente common stock owned by such shareholder; and · retained such shareholder’s shares in Bollente. Upon effectiveness of this Registration Statement the spin-off shares of Nuvola will be considered registered. Reasons for the Spin-Off Nuvola’s Board and Management believe that our separation from Bollente will provide the following benefits: · enhance the flexibility of the management team of each company to make business and operational decisions that are in the best interests of its business and to allocate capital and corporate resources in a manner that focuses on achieving its own strategic priorities; · facilitate growth of Bollente’s and Nuvola’s businesses; 4 · improve investor understanding of the separate businesses of Bollente and Nuvola and facilitate valuation assessments for the securities of both companies, which should appeal to the different investor bases of the upstream and downstream businesses; and · enhance the ability of each company to attract employees with appropriate skill sets, to incentivize its key employees with equity based compensation that is aligned with the performance of its own operations and to retain key employees for the long term. Enhancing business and operational decision making Nuvola’s board of directors and management took into account the fact that different markets require fundamentally different business strategies and offer significant business opportunities for growth. They determined that a spin-off should allow the management team of each company to focus on its strategic priorities and make business and operational decisions that are in the best interest of its operations, taking into account the different challenges and opportunities and different financial profiles and capital needs pertinent to its business. As separate companies, each will be able independently to prioritize allocation of resources and capital in support of its business strategies. For example, the operations and business plan of Nuvola has been under-funded as a result of a focus on furthering Bollente’s operations. As separate companies, each of Bollente and Nuvola will no longer have to compete for investment capital and management’s time with the other, and each would be in a position to pursue a growth strategy to optimize its own operations. By eliminating the necessary time and resources required to resolve conflicting business priorities and strategic needs, the two businesses will be better able to compete through quicker decision making, more efficient deployment of capital and corporate resources and enhanced responsiveness to market demands. Facilitating growth of Bollente’s and Nuvola’s businesses The spin-off will improve Nuvola’s ability to grow its market and shareholder base, and to fund growth objectives. Nuvola will not be subject to any debt obligations or liabilities of Bollente and will have the ability to conduct both debt and equity financing on their own. The opportunity to grow Nuvola’s shareholder base and raise capital to be used in furtherance of the business plan will only benefit Nuvola’s performance. Improving investor understanding of the separate businesses The business plan and operations of Nuvola is significantly different from that of Bollente.Bollente provides hands-on collaborative direction and guidance to entrepreneurs to seize growth opportunities.Bollente specializes in refining strategic planning, exploring capitalization structures, pursuing accretive mergers or acquisitions, enhancing market presence and assistance in building qualified executive management teams.Bollente is currently involved in research and development of a new high quality, whole-house, electric tankless water heater that is more energy efficient than conventional products.Nuvola’s business will serve as the next-generation home automation and intelligence division of the Bollente portfolio companies to provide technical integration, innovation and ongoing revenue streams after the sale of the individual product.As a B2B technology solutions service, Nuvola will provide a cloud-based technology, diagnostics, lead generation and fulfillment to installers and service providers of smart home products and appliances. 5 As a result, the board of directors and management concluded that, as a part of an integrated business, Bollente’s and Nuvola’s operations have not been appropriately appreciated or understood by investors.They believe that the spin-off will improve the investment community’s visibility into and understanding each business and enables each company to provide more focused and targeted communication to the market regarding its own business strategies, assets, operational performance, financial achievements and management teams. Enhancing ability to attract, retain and appropriately reward key employees The management skills required to successfully run Bollente’s business are different from the management skill required to run a B2B technology solutions service company like Nuvola. The board of directors concluded that separating the two businesses should improve both businesses’ ability to attract managers with the appropriate skill sets. By separating the two companies, management of each should be in an improved position to attract employees with the correct skill set, to motivate them appropriately, and to retain them for the long-term. Manner of Effecting the Spin-Off The general terms and conditions relating to the spin-off are set forth in the Separation and Distribution Agreement (the “Agreement”) between Bollente and Nuvola. Under the Agreement, the spin-off will be effective on the Distribution Date. The Nuvola shares were distributed to shareholders in the same name as listed on the Bollente shareholder list on the record date,on November 24, 2014 by our transfer agent, Pacific Stock Transfer Company. Any fractional shares will bewere rounded up to prevent the issuance of fractional shares. Certificates were mailed to shareholders of record. Market for Our Common Stock There is no public market for our common stock. We intend to file for inclusion of our common stock on the Over-the-Counter-Quotation Board; however, there can be no assurance that FINRA will approve the inclusion of the common stock. Inclusion on the OTC:QB permits price quotations for our shares to be published by that service.Although we intend to submit an application to a market maker for the OTC:QB, we do not anticipate our shares to immediately be traded in the public market. Also, secondary trading of our shares may be subject to certain state imposed restrictions. Except for the application we intend to submit to a market maker for the OTC:QB, there are no plans, proposals, arrangements or understandings with any person concerning the development of a trading market in any of our securities.There can be no assurance that our shares will be accepted for trading on the OTC:QB or any other recognized trading market.Also, there can be no assurance that a public trading market will develop in the future or, if such a market does develop, that it can be sustained. Without an active public trading market, a stockholder may not be able to liquidate their shares. If a market does develop, the price for our securities may be highly volatile and may bear no relationship to our actual financial condition or results of operations.Factors we discuss in this information statement, including the many risks associated with an investment in our securities, may have a significant impact on the market price of our common stock. 6 The ability of individual stockholders to trade their shares in a particular state may be subject to various rules and regulations of that state.A number of states require that an issuer's securities be registered in their state or appropriately exempted from registration before the securities are permitted to trade in that state.Presently, we have no plans to register our securities in any particular state SUMMARY FINANCIAL INFORMATION The following table sets forth summary financial data derived from our financial statements. The data should be read in conjunction with the financial statements, related notes and other financial information included in this prospectus. Statement of Operations Summary: For the three month period ended September 30 , For the nine month period ended September 30 , December 31, (Unaudited) (Unaudited) (Audited) Revenue $ 9,300 $ 15,500 $
